DETAILED ACTION
Status of the Claims
	Claims 1-20 are pending in this application. Claim 20 is withdrawn. Claims 1-19 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims priority from the provisional application #62868628 filed on 06/28/2019. 
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (Synthetic polymers with well-defined structures for DNA vaccine delivery and cancer therapy, Retrieved from the University of Minnesota Digital Conservancy, November 2003) evidenced by Choi et al (Young Hee Choi, ABC Transporters in Multidrug Resistance and Pharmacokinetics, and Strategies for Drug Development, Curr Pharm Des. 2014 ; 20(5): 793–807). 
Regarding claim 1, Ji teaches synthetic polymers for cancer therapy (title) wherein synthetic membrane lytic poly(6-amino-1-hexyl methacrylate) (PAHM) polymer is shown to be an effective anticancer agent (Page 89, Conclusion). Ji also teaches “covalent conjugation of anticancer drugs to a polymer backbone via a pH-sensitive linkage has been explored as an option to liberate chemodrug such as doxorubicin in local tumor environment” (page 83, 4.3.4) and Ji then continues to teach applying “a chemical strategy to reversibly mask the cytotoxicity of PAHM in respond to environmental pH change” (page 84) which is suggestive of combining PAHM and doxorubicin in a composition. Additionally, Ji also teaches doxorubicin as a cancer therapeutic which effectively kills cancer cells (Figure 4.2). Ji also teaches that “PAHM kills cancer cells via a mechanism different from Dox (Doxorubicin), which may be a benefit to overcome the multi-drug resistance of cancer cells” (page 79), again suggestion a combination therapy comprising PAHM and Doxorubicin. Ji also teaches synthetic water soluble polymers to have been widely used to incorporate anticancer drugs as polymer-drug conjugates (page 69, 4.1) wherein the polymer-drug conjugate is described as N-(2-hydroxypropyl)methacrylamide copolymer doxorubicin (page 105, reference 109), teaching a combination of a polymer and doxorubicin to combat cancer. 
Regarding claim 2, Ji teaches that PAHM is a cationic polymer (page 74, 4.2.6). 
Regarding claim 3, Ji teaches that PAHM is a synthetic polymer (page 89, 4.4).
Regarding claim 4, Ji teaches that PAHM has an amino group (page 49, Figure 3.1). 
Regarding claim 5, Ji teaches that PAHM comprises amino alkyl methacrylate (page 49). 
Regarding claims 6 and 8, Ji teaches that PAHM as discussed above. 
Regarding claim 7, Ji teaches that PAHM as discussed above that satisfies formula I (page 49, Figure 3.1).
Regarding claims 9, 13 and 14, Ji teaches heparin (page 25, Figure 2.2 C). 
Regarding claims 10-11, Ji teaches heparin which is anionic (instant application specification, page 9 reveals that heparin is anionic) in combination with PAEM which is cationic (page 74, 4.2.6).
Regarding claim 12, Ji teaches heparin which comprises moieties carboxylic acid, hydrogen sulfate, and sulfamic acid. 
Regarding claims 15-17, Ji teaches as discussed above (about the combination of PAHM and Doxorubicin). Regarding the “wherein the chemotherapeutic agent is an agent that is susceptible to efflux by P-Glycoprotein and/or MRP1 and/or ABCG2/BCRP” limitation, Choi provides the evidence that Doxorubicin is susceptible to efflux by each one of these proteins (page 33, table 3 of Choi). 
Regarding claim 18, Ji teaches tumor therapeutic effect of PAHM could be improved by forming biodegradable nanoparticles (page 94, 5.3). 
Regarding claim 19, Ji teaches a composition comprising polymers such as PAHM with other pharmaceutically excipients such as HEPES (page 20, 2.2.9). 
. 

Response to Arguments
Regarding the USC 103 rejection under Jing, Applicant makes 2 main arguments, first being the following:
“Furthermore, and of particular emphasis, the combination of PAHM and doxorubicin has been unexpectedly discovered to provide synergistic cytotoxic activity. Please see page 27 of the application and Figures 9 and 10 for the relevant discussion and biological data describing this synergistic effect. This unexpected synergistic activity of PAHM and doxorubicin was neither taught nor suggested by Ji. In addition, one skilled in that art would not have a reasonable expectation that the claimed composition would have a synergistic level of activity. Accordingly, the combination of a membranolytic polymer with a chemotherapeutic agent is not obvious”. 
option to liberate chemodrug such as doxorubicin in local tumor environment” (page 83, 4.3.4) and Ji then continues to teach applying “a chemical strategy to reversibly mask the cytotoxicity of PAHM in respond to environmental pH change” (page 84) which is suggestive of combining PAHM and doxorubicin in a composition. Additionally, Ji also teaches doxorubicin as a cancer therapeutic which effectively kills cancer cells (Figure 4.2). Ji also teaches that “PAHM kills cancer cells via a mechanism different from Dox (Doxorubicin), which may be a benefit to overcome the multi-drug resistance of cancer cells” (page 79), again suggestion a combination therapy comprising PAHM and Doxorubicin. Ji also teaches synthetic water soluble polymers to have been widely used to incorporate anticancer drugs as polymer-drug conjugates (page 69, 4.1) wherein the polymer-drug conjugate is described as N-(2-hydroxypropyl)methacrylamide copolymer doxorubicin (page 105, reference 109), teaching a combination of a polymer and doxorubicin to combat cancer. Thus, a composition comprising a membranolytic polymer (PAHM) and a chemotherapeutic agent (doxorubicin) is taught by Ji. One of ordinary skill in the art would use the Jing disclosure and combine PAHM with doxorubicin to achieve a synergistic effects on cancer cell killing. Jing teaches mechanistically how PAHM kills cancer cells via a different mechanism than doxorubicin which is a very common for basis an ordinary skill in the art to combine the two to achieve a more potent cancer treatment regimen. 
Secondly, applicant also argues the following: 
“The Office has also taken the position that it would have been obvious to combine a membranolytic polymer such as PAHM with a shielding polymer such as heparin. To support the rejection the Office references page 25 and Figure 2.2C of Ji, and asserts that Ji teaches a composition comprising a cationic polymer (i.e., PAEM) and a shielding polymer (i.e., heparin). Applicant notes that in the section of Ji referenced by the Office, heparin is used as a chemical tool to destabilize a polyplex of PAEM and plasmid DNA. The purpose of this referenced portion of Ji was to study gene transfer to cells; thus, this disclosure has nothing to do with the claimed compositions and anticancer activity. One skilled in the art would not look to Ji or be motivated by Ji to use heparin in the manner instantly claimed (i.e., as a shielding polymer), as this use is completely different and distinct from the manner in which Ji utilized heparin (i.e., as a chemical tool for studying gene transfer to cells)”. 
This argument is acknowledged but is not found persuasive. It is important to note that the instant invention is directed to a composition. It is irrelevant for what purpose Jing combines PAEM and heparin as long as these two limitations are met. The combination of these components do not have to be used for anticancer activity to meet the claim limitations nor does it have to have the same intended use as the instant invention since the instant invention is a composition claim and not a method of use claim. Applicant admits that Jing teaches combining heparin with PAEM, which is all the limitations that are required to meet a composition that comprises a membranolytic polymer (PAHM) and a shielding polymer (heparin), in addition to motivating replacing PAEM with PAHM. Regarding PAEM vs PAHM, the prior office action notes that “Ji doesn’t teach a specific embodiment with PAHM and heparin together. However, Ji teaches PAEM and heparin together (Figure 2.2 C). Ji teaches a genus of PAAM polymers comprising both PAEM and PAHM (Page 49, Figure 3.1) wherein both have similar features (Page 50, table 3.1, figures 3.3) except particle size (Figure 3.4) where it is shown that PAHM has a slightly smaller particle size compared to PAEM. Thus, one would be motivated to simply swap out PAEM with PAHM if/when an experimental procedure required a smaller sized nanoparticle with a reasonable expectation of successfully achieving a composition comprising PAHM and heparin” which meets the claim limitations. 

Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





	/A.A./               Examiner, Art Unit 1613      

/MARK V STEVENS/Primary Examiner, Art Unit 1613